Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 23, 2005








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed November 23, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01139-CV
____________
 
IN RE ROBERT D. BLISS, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On November 10, 2005, relator
filed a petition for writ of mandamus in this court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In his petition, relator
sought to have this court compel the Honorable Susan Criss,
presiding judge of the 212th District Court in Galveston County, to grant a
motion to suppress evidence and dismiss criminal
charges pending against him.
Relator has not established that he is
entitled to mandamus relief. 
Accordingly, we deny relator=s petition for writ of mandamus. 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed November 23, 2005.
Panel consists of
Chief Justice Hedges and Justices Yates and Anderson.